FILE COPY




                           Fourth Court of Appeals
                                  San Antonio, Texas
                                        April 27, 2022

                                     No. 04-21-00412-CR

                                EX PARTE KEVIN OWENS

                  From the 187th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2021-CR-1906
                        Honorable Stephanie R. Boyd, Judge Presiding


                                        ORDER

        This appeal was originally set for formal submission and oral argument before this Court
on May 5, 2022, at 9:00 AM, before a panel consisting of Chief Justice Rebeca C. Martinez,
Justice Beth Watkins, and Justice Liza A. Rodriguez in the courtroom of the Court of Appeals
for the Fourth District of Texas.

       The panel WITHDRAWS its April 11, 2022 notice setting the case for oral argument on
May 5, 2022 at 9:00 AM. A future submission date for this case will be forthcoming.

       It is so ORDERED on April 27, 2022.

                                                                  PER CURIAM



       ATTESTED TO:__________________________
                   MICHAEL A. CRUZ,
                   CLERK OF COURT